Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a 371 application filed on 03/22/2021 claiming priority to PCT/KR2019/007575, filed on 06/24/2019, in which claims 1-13 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 03/22/2021.

Drawings

The Examiner contends that the drawings submitted on 03/22/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Since a decoder-readable storage medium can be exemplified as a non-statutory signal, carrier waver, etc., the claim as a whole is non-statutory. “A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)). The examiner suggests amending the claim to include a tangible decoder-readable storage media, such as including the phrase “non-transitory” or amending it to read “decoder-readable storage device”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6, 7, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0195239) in view of Zhang (US 2016/0277762).

As to claim 1, Kim teaches a picture decoding method performed by a decoding apparatus, the method comprising:

when an intra prediction mode of a chroma block is a cross-component linear model (CCLM) mode, deriving neighboring chroma reference samples for the chroma block ([0166], [0169], [0196], [0215], and [0228]);



generating prediction samples for the chroma block based on the downsampled luma samples of the luma block; and reconstructing the chroma block based on the prediction samples for the chroma block ([0164]-[0168] and [0195]-[0196]),

wherein the neighboring luma reference samples include top neighboring luma reference samples located above a top boundary of the luma block and left neighboring luma reference samples located to a left of a left boundary of the luma block, wherein the downsampled neighboring luma reference samples include a downsampled left neighboring luma reference sample and a downsampled top neighboring luma reference sample ([0198]-[0199], [0213]-[0215], [0217]-[0219], and [0222]-[0224]),

wherein when the top boundary of the luma block is overlapped with a boundary of a coding tree unit (CTU), the downsampled top neighboring luma reference sample is derived based on the equation below, {see equation} (see [0202], [0219], and [0224], particularly Equation 14 in [0219] and Equation 17 in [0224]).

Kim does not teach deriving a linear model parameter based on the downsampled neighboring luma reference samples and the neighboring chroma reference samples; generating prediction samples for the chroma block based on the linear model parameter and the downsampled luma samples of the luma block.

However, Zhang teaches deriving a linear model parameter based on the downsampled neighboring luma reference samples and the neighboring chroma reference samples; generating prediction samples for the chroma block based on the linear model parameter and the downsampled 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim’s system with Zhang’s system in order to address the limitations with techniques for LM prediction mode by using a wide array of filters for downsampling the luma block (Zhang; [0082]-[0083]).

As to claim 7, Kim teaches a picture encoding method performed by an encoding apparatus, the method comprising:

when an intra prediction mode of a chroma block is a cross-component linear model (CCLM) mode, deriving neighboring chroma reference samples for the chroma block ([0166], [0169], [0196], [0215], and [0228]);

deriving neighboring luma reference samples of a luma block corresponding to the chroma block and luma samples in the luma block; deriving downsampled neighboring luma reference samples and downsampled luma samples by downsampling the neighboring luma reference samples and the luma samples ([0198]-[0199], [0213]-[0215], [0217]-[0219], and [0222]-[0224]);

generating prediction samples for the chroma block based on the downsampled luma samples of the luma block; and reconstructing the chroma block based on the prediction samples for the chroma block ([0164]-[0168] and [0195]-[0196]),

wherein the neighboring luma reference samples include top neighboring luma reference samples located above a top boundary of the luma block and left neighboring luma reference samples located to a left of a left boundary of the luma block, wherein the downsampled neighboring luma reference samples 

wherein when the top boundary of the luma block is overlapped with a boundary of a coding tree unit (CTU), the downsampled top neighboring luma reference sample is derived based on the equation below, {see equation} (see [0202], [0219], and [0224], particularly Equation 14 in [0219] and Equation 17 in [0224]).

Kim does not teach deriving a linear model parameter based on the downsampled neighboring luma reference samples and the neighboring chroma reference samples; generating prediction samples for the chroma block based on the linear model parameter and the downsampled luma samples of the luma block.

However, Zhang teaches deriving a linear model parameter based on the downsampled neighboring luma reference samples and the neighboring chroma reference samples; generating prediction samples for the chroma block based on the linear model parameter and the downsampled luma samples of the luma block ([0061]-[0066] – .alpha. and .beta. parameters in LM prediction mode; also see [0068], [0070], and [0076]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim’s system with Zhang’s system in order to address the limitations with techniques for LM prediction mode by using a wide array of filters for downsampling the luma block (Zhang; [0082]-[0083]).

As to claim 13, the combination of Kim and Zhang teaches a decoder-readable storage medium for storing picture information generated by a picture encoding method of claim 7 (see rejection for claim 7),



deriving neighboring chroma reference samples for the chroma block; deriving neighboring luma reference samples of a luma block corresponding to the chroma block and luma samples in the luma block; deriving downsampled neighboring luma reference samples and downsampled luma samples by downsampling the neighboring luma reference samples and the luma samples (Kim; [0198]-[0199], [0213]-[0215], [0217]-[0219], and [0222]-[0224]);

deriving a linear model parameter based on the downsampled neighboring luma reference samples and the neighboring chroma reference samples; generating prediction samples for the chroma block based on the linear model parameter and the downsampled luma samples of the luma block; and reconstructing the chroma block based on the prediction samples for the chroma block (Kim; [0164]-[0168] and [0195]-[0196]; Zhang; [0061]-[0066] – .alpha. and .beta. parameters in LM prediction mode; also see [0068], [0070], and [0076]),

wherein the neighboring luma reference samples include top neighboring luma reference samples located above a top boundary of the luma block and left neighboring luma reference samples located to a left of a left boundary of the luma block, wherein the downsampled neighboring luma reference samples include a downsampled left neighboring luma reference sample and a downsampled top neighboring luma reference sample (Kim; [0198]-[0199], [0213]-[0215], [0217]-[0219], and [0222]-[0224]),

wherein when the top boundary of the luma block is overlapped with a boundary of a coding tree unit (CTU), the downsampled top neighboring luma reference sample is derived based on the equation below, {see equation} (Kim; see [0202], [0219], and [0224], particularly Equation 14 in [0219] and Equation 17 in [0224]).

As to claims 3 and 9, Kim further teaches wherein when the top boundary of the luma block is overlapped with the boundary of the CTU, the x-axis direction position of the downsampled top neighboring luma reference sample is 0, and when a sample value of a luma reference sample corresponding to coordinates (-1, -1) exists, a sample value of the downsampled top neighboring luma reference sample is derived based on the equation below, {see equation} (see Equation 14 in [0219] and Equation 17 in [0224] for the scenario where x = 0).

As to claims 6 and 12, the combination of Kim and Zhang teaches wherein the linear model parameter comprises a first linear model parameter representing a scaling factor and a second linear model parameter representing an offset (Zhang; [0061]-[0065] and [0076] – .alpha. and .beta. parameters).

Allowable Subject Matter

Claims 2, 4, 5, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482